Title: To Thomas Jefferson from William Drayton, 23 November 1785
From: Drayton, William
To: Jefferson, Thomas



Sir
Charleston, South Carolina Novr. 23d. 1785.

As Chairman of the Committee of the South Carolina Society for promoting and improving agriculture and other rural Concerns, I am directed to inform your Excellency, that you are unanimously elected an honorary Member of that Society; and I herewith transmit to your Excellency a Copy of an Address and their Rules, publish’d at their Institution.
I have the Honour to be with great Respect Your Excellency’s most obedient & most humble Servant,

WM. Drayton

